

115 S703 RS: Wichita Project Equus Beds Division Authorization Extension Act
U.S. Senate
2017-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 132115th CONGRESS1st SessionS. 703[Report No. 115–102]IN THE SENATE OF THE UNITED STATESMarch 22, 2017Mr. Moran (for himself and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesJune 8, 2017Reported by Ms. Murkowski, without amendmentA BILLTo extend the authority of the Secretary of the Interior to carry out the Equus Beds Division of
			 the Wichita Project.
	
 1.Short titleThis Act may be cited as the Wichita Project Equus Beds Division Authorization Extension Act. 2.Equus beds divisionSection 10(h) of Public Law 86–787 (74 Stat. 1026; 120 Stat. 1474) is amended by striking 10 years and inserting 20 years.June 8, 2017Reported without amendment